Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan [US PGPUB 20160322343].

Regarding claim 1, Scanlan teaches a package structure, comprising:
an adhesive layer (102, Para 58);
a semiconductor substrate (portion of device 14 extending beneath the active surface 20 to contact adhesive layer 102, Para 38/39) over the adhesive layer (Fig. 3D);
a connector (28, Para 63) over the semiconductor substrate (Fig. 3D);
a first buffer layer (42, Para 45, Fig. 3D) surrounding the connector and the semiconductor substrate and covering the adhesive layer (Fig. 3D), wherein an interface between the adhesive layer and the first buffer layer is substantially level with a bottom surface of the semiconductor substrate (Fig. 3D);
an encapsulation layer (110, Para 48) surrounding the first buffer layer (Para 62, Fig. 3D); and
a redistribution layer (120, Para 64) over the first buffer layer and the encapsulation layer (Fig. 3D).

Regarding claim 2, Scanlan teaches a package structure wherein a bottom surface of the first buffer layer is substantially level with the bottom surface of the semiconductor substrate (Fig. 3D).

Regarding claim 3, Scanlan teaches a package structure wherein a coefficient-of-thermal-expansion (CTE) of the first buffer layer is greater than that of the semiconductor substrate (Para 38/43 –where the first buffer is epoxy resin and the substrate is silicon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Suthiwongsunthorn et al. [US PGPUB 20150357256] (hereinafter Suthiwongsunthorn).

Regarding claim 4, Scanlan teaches the limitations of the claims upon which it depends.
Scanlan does not specifically disclose the limitations of claim 4.
Referring to the invention of Suthiwongsunthorn, Suthiwongsunthorn teaches various semiconductor die packaging (Fig.1a-u), wherein in an instance a die package comprising a first buffer (150, Fig. 1t) and a second buffer layer (180, Fig. 1t) surrounding a portion of the semiconductor substrate (portion of device 110 extending beneath active surface 110a to surface 110b, Fig. 1t), wherein the first buffer layer is separated from the semiconductor substrate by the second buffer layer (Fig. 1t).
In view of such teaching by Suthiwongsunthorn, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Suthiwongsunthorn based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 4 being met.

Regarding claim 8, Scanlan teaches the limitations of the claims upon which it depends.
Scanlan does not specifically disclose the limitations of claim 8.
Referring to the invention of Suthiwongsunthorn, Suthiwongsunthorn teaches various semiconductor die packaging (Fig.1a-u), wherein in an instance a die package comprising a first buffer (150, Fig. 1t) and a second buffer layer (180, Fig. 1t) over a top surface of the semiconductor substrate (portion of device 110 extending beneath active surface 110a to surface 110b, Fig. 1t), wherein the first buffer layer and the second buffer layer have an interface (Fig. 1t –interface level with surface 110b).
In view of such teaching by Suthiwongsunthorn, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Suthiwongsunthorn based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 8 being met.

Regarding claim 15, Scanlan teaches a package structure, comprising:
a semiconductor substrate (portion of device 14 extending beneath the active surface 20 to contact adhesive layer 102, Para 38/39) over an adhesive layer (102, Para 58);
a connector (28, Para 63) over the semiconductor substrate (Fig. 3D);
a first buffer layer (42, Para 45, Fig. 3D) covering a top surface of the semiconductor substrate and a sidewall of the connector (Fig. 3D);
an encapsulation layer (110, Para 48) surrounding the first buffer layer (Fig. 3D).
Scanlan does not specifically disclose a second buffer layer covering a sidewall of the semiconductor substrate and a sidewall of the first buffer layer, wherein a bottom surface of the first buffer layer is higher than a bottom surface of the second buffer layer; and
an encapsulation layer surrounding the second buffer layer.
Referring to the invention of Suthiwongsunthorn, Suthiwongsunthorn teaches various semiconductor die packaging (Fig.1a-u), wherein in an instance a die package comprising a first buffer (150, Fig. 1u) and a second buffer layer (180, Fig. 1u) covering a sidewall of semiconductor substrate (portion of device 110 extending beneath active surface 110a to surface 110b, Fig. 1u) and a sidewall of the first buffer layer (Fig. 1u), wherein a bottom surface of the first buffer layer is higher than a bottom surface of the second buffer layer (Fig. 1u).
In view of such teaching by Suthiwongsunthorn, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Suthiwongsunthorn based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 15 being met.

Regarding claim 16, the modified device of Scanlan specifically in view of the structure of Suthiwongsunthorn’s die package the modified invention teaches a package structure wherein the first buffer layer is separated from the adhesive layer, and the second buffer layer is in direct contact with the adhesive layer (Scanlan Fig. 3D/Suthiwongsunthorn Fig. 1u).

Regarding claim 19, the modified device of Scanlan specifically in view of the structure of Suthiwongsunthorn’s teaches a package structure wherein an interface between the first buffer layer and the second buffer layer is substantially coplanar with the sidewall of the semiconductor substrate (Suthiwongsunthorn Fig. 1u).

Regarding claim 20, the modified device of Scanlan specifically in view of the structure of Suthiwongsunthorn’s die package the modified invention teaches a package structure wherein ta sidewall of the adhesive layer protrudes from the sidewall of the first buffer layer (plan viewed –Scanlan Fig. 3D/Suthiwongsunthorn Fig. 1u).


In view of another interpretation, claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Suthiwongsunthorn et al. [US PGPUB 20150357256] (hereinafter Suthiwongsunthorn).

Regarding claim 4, Scanlan teaches the limitations of the claims upon which it depends.
Scanlan does not specifically disclose the limitations of claim 4.
Referring to the invention of Suthiwongsunthorn, Suthiwongsunthorn teaches various semiconductor die packaging (Fig.1a-u), wherein in an instance a die package comprising a first buffer (180, Fig. 1u) and a second buffer layer (150, Fig. 1u) surrounding a portion of the semiconductor substrate (portion of device 110 extending beneath active surface 110a to surface 110b, Fig. 1u), wherein the first buffer layer is separated from the semiconductor substrate by the second buffer layer (Fig. 1u –at least in certain region).
In view of such teaching by Suthiwongsunthorn, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Suthiwongsunthorn based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 4 being met.

Regarding claim 5, the modified device of Scanlan specifically in view of the structure of Suthiwongsunthorn’s teaches a package structure wherein the first buffer layer is thicker than the second buffer layer (Suthiwongsunthorn, Fig. 1u).

Regarding claim 6, the modified device of Scanlan specifically in view of the structure of Suthiwongsunthorn’s teaches a package structure wherein the second buffer layer extends between the first buffer layer and the connector over a top surface of the semiconductor substrate (Suthiwongsunthorn, Fig. 1u).


Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Strothmannet al. [US PGPUB 20140091455] (hereinafter Strothmann).

Regarding claim 4, Scanlan teaches the limitations of the claims upon which it depends.
Scanlan does not specifically disclose the limitations of claim 4.
Referring to the invention of Strothmann, Strothmann teaches various semiconductor die packaging (Fig.10-11), wherein in an instance a die package comprising a first buffer (244, Fig. 10) and a second buffer layer (240, Fig. 10) surrounding a portion of the semiconductor substrate (portion of device 220 extending beneath active surface 224 to surface 222, Fig. 10), wherein the first buffer layer is separated from the semiconductor substrate by the second buffer layer (Fig. 10).
In view of such teaching by Strothmann, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Strothmann based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 4 being met.

Regarding claim 7, the modified device of Scanlan specifically in view of the structure of Strothmann’s teaches a package structure wherein the second buffer layer extends from the sidewall of the semiconductor substrate to a bottom surface of the semiconductor substrate (Strothmann, Fig. 10). 

Regarding claim 9, Scanlan teaches a package structure, comprising:
a semiconductor substrate (portion of device 14 extending beneath the active surface 20 to contact adhesive layer 102, Para 38/39) over an adhesive layer (102, Para 58, Fig. 3D);
a first buffer layer (42, Para 45, Fig. 3D) over the adhesive layer (Fig. 3D), wherein the first buffer layer overlies a sidewall of the semiconductor substrate (Fig. 3D);
a connector (28, Para 63) over the semiconductor substrate (Fig. 3D); and
an encapsulation layer (110, Para 48) surrounding the adhesive layer, the first buffer layer and the connector (Fig. 3D).
Scanlan does not specifically disclose a second buffer layer having a first portion between the adhesive layer and the semiconductor substrate and a second portion between the first buffer layer and the semiconductor substrate.
Referring to the invention of Strothmann, Strothmann teaches various semiconductor die packaging (Fig.10-11), wherein in an instance a die package comprising a first buffer (244, Fig. 10) and a second buffer layer (240, Fig. 10) having a first portion between the between semiconductor substrate (portion of device 220 extending beneath active surface 224 to surface 222, Fig. 10) and the first buffer layer (Fig. 10).
In view of such teaching by Strothmann, it would have been obvious to a person having ordinary skills in the art to have the invention of Scanlan comprise the teaching of Strothmann based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143.I.B).
A person having ordinary skills in the art with understand that the combination of the references would result in the limitations of claim 9 being met.

Regarding claim 11, the modified device of Scanlan specifically in view of the structure of Strothmann’s teaches a package structure wherein a top surface of the first buffer layer is higher than a top surface of the second buffer layer (Strothmann, Fig. 10).

Allowable Subject Matter
Claims 10, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819